



SEVENTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT
This Seventh Amendment to Amended and Restated Loan Agreement (this
“Amendment”), dated as of August 1, 2017, is entered into among Lithia Motors,
Inc., an Oregon corporation (the “Company”), each of the Subsidiaries of the
Company listed on the signature pages of this Amendment (together with the
Company, each a “Borrower” and any two or more “Borrowers”), the Lenders under
the Loan Agreement described below that are signatories to this Amendment, and
U.S. Bank National Association, as Agent for the Lenders (in such capacity,
“Agent”).
R E C I T A L S:
A.    The Company, certain of its Subsidiaries, the Lenders and Agent have
entered into an Amended and Restated Loan Agreement dated as of October 1, 2014,
as amended by a First Amendment to Amended and Restated Loan Agreement dated as
of February 20, 2015, by a Second Amendment to Amended and Restated Loan
Agreement dated as of December 18, 2015, by a Third Amendment to Amended and
Restated Loan Agreement dated as of February 25, 2016, by a Fourth Amendment to
Amended and Restated Loan Agreement dated as of July 27, 2016, by a Fifth
Amendment and Limited Waiver dated as of May 1, 2017, and by a Sixth Amendment
to Amended and Restated Loan Agreement dated as of July 12, 2017 (as so amended,
the “Loan Agreement”).
B.    Pursuant to Section 6.17 of the Loan Agreement, effective on September 22,
2016, the Company reallocated $100,000,000 from the Aggregate Used Vehicle
Floorplan Commitment to the Aggregate New Vehicle Floorplan Commitment, such
that after giving effect to such reallocations, the Aggregate Used Vehicle
Floorplan Commitment is $250,000,000, and the Aggregate New Vehicle Floorplan
Commitment is $1,550,000,000.
C.    The Company has (a) arranged for an increase in the Aggregate New Vehicle
Floorplan Commitment in an aggregate amount of $350,000,000 (the “August 2017
Increase”) pursuant to the provisions of Section 6.12 of the Loan Agreement
(prior to giving effect to the amendments set forth in this Amendment), (b)
requested that the Agent and the Lenders agree to (1) increase the “Aggregate
Commitment” specified in the Loan Agreement from $2,050,000,000 to
$2,400,000,000, (2) increase the maximum allowable amount of the “Aggregate
Revolving Loan Commitment” specified in the Loan Agreement to 18.75% of the
amount of the Aggregate Commitment from time to time, (3) increase the maximum
allowable amount of the “Aggregate Used Vehicle Floor Plan Commitment” specified
in the Existing Loan Agreement to 16.5% of the amount of the Aggregate
Commitment from time to time, and (4) extend the Termination Date set forth in
the Loan Agreement to August 1, 2022, and (c) requested that the Agent and the
Lenders agree to the other amendments to the Loan Agreement set forth herein.




1

--------------------------------------------------------------------------------





D.    The Lenders that are signatories to this Amendment, constituting all of
the Lenders under the Loan Agreement and all of the Increasing Lenders and
Additional Lenders with respect to the August 2017 Increase, have agreed to
amend the Loan Agreement as set forth herein.
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Exercise of Increase Option. Pursuant to and in accordance with the provisions
of Section 6.12 of the Loan Agreement (prior to giving effect to the amendments
set forth in this Amendment), the Company has arranged for the increase in the
Aggregate New Vehicle Floorplan Commitment in an aggregate amount of
$350,000,000 to be provided by one or more Lenders (each Lender so agreeing to
an increase in its Commitment, an “Increasing Lender”), and by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Additional Lender”), which Lender or Lenders
shall increase their existing Commitments. In furtherance thereof, (i) in the
case of an Increasing Lender, the Agent, Borrowers and each such Increasing
Lender shall execute an Increasing Lender Agreement substantially in the form of
Exhibit N to the Loan Agreement, (ii) in the case of an Additional Lender, the
Agent, Borrowers and each such Additional Lender shall execute an Additional
Lender Agreement substantially in the form of Exhibit M to the Loan Agreement,
and (iii) the Borrowers, the other Loan Parties, each Increasing Lender, and
each Additional Lender shall deliver to Agent such other documents or amendments
to the existing Loan Documents as Agent reasonably deems necessary.
2.    Amendments to Certain Existing Definitions. The definitions of the
following defined terms in Section 1.1 of the Loan Agreement are deleted and
replaced with the following defined terms:
“Acquisition Subsidiary” has the meaning set forth in Section 13.13(d).
“Aggregate Commitment” means, at any time, the sum of the Aggregate New Vehicle
Floorplan Commitment, plus the Aggregate Used Vehicle Floorplan Commitment, plus
the Aggregate Revolving Loan Commitment, as adjusted from time to time pursuant
to the terms hereof, provided that, except as provided in Section 6.12, the
Aggregate Commitment shall not be more than $2,400,000,000.00.
“Aggregate Revolving Loan Commitment” means, at any time, the aggregate of the
Revolving Loan Commitments of all Lenders at such time; provided that the
Aggregate Revolving Loan Commitment shall not at any time be more than 18.75% of
the amount of the Aggregate Commitment at such time.
“Aggregate Used Vehicle Floorplan Commitment” means, at any time, the aggregate
of the Used Vehicle Floorplan Commitments of all Lenders at such time; provided
that the Aggregate Used Vehicle Floorplan Commitment shall not at any time be
more than 16.5% of the amount of the Aggregate Commitment at such time.
“Change in Control” means: (i) the acquisition by any Person, or two or more
Persons acting in concert, in either case other than Lithia Holding Company,
L.L.C. and the


2

--------------------------------------------------------------------------------





Principal, of beneficial ownership (within the meaning of Rule 13d-3 of the U.S.
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
35% or more of the outstanding shares of voting stock of the Company on a fully
diluted basis; (ii) within any twelve-month period, occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (x) nominated by the board of directors of the Company
nor (y) appointed or approved by directors so nominated; (iii) the Company
consolidates with or merges into another Person or conveys, transfers or leases
all or substantially all of its property to any Person, or any Person
consolidates with or merges into the Company, in either event pursuant to a
transaction in which the outstanding capital stock of the Company is
reclassified or changed into or exchanged for (A) cash or Cash Equivalent
Investments or (B) securities, and the holders of the capital stock in the
Company immediately prior to such transaction do not, as a result of such
transaction, own, directly or indirectly, more than 51% of the combined voting
power of the Company’s capital stock or the capital stock of its successor
entity in such transaction; or (iv) a "change of control" or "change of
ownership" (or any term substantially equivalent to any of the foregoing phrases
in this clause (iv)) occurs, in each case, as such term or phrase is defined in
any indenture or other agreement evidencing or relating to any Indebtedness
having an outstanding principal amount in excess of $20,000,000.
“Minority Dealer” means a Minority Dealer Affiliate or a Minority Dealer
Subsidiary; provided, that the Company shall not designate more than a total of
three Minority Dealers at any one time, in addition to the designation of DCH
CA, LLC (dba DCH Acura of Temecula) as a Minority Dealer and the designation of
the DTLA Subsidiaries as Minority Dealers.
“Minority Dealer Subsidiary” means a Subsidiary of the Company, designated in
writing by the Company to Agent from time to time, in which one or more Minority
Dealer Partners owns, directly or indirectly, equity ownership interests of such
Subsidiary or has the right to acquire, directly or indirectly, equity ownership
interests of such Subsidiary; provided that in the event that the Company
designates the DTLA Subsidiaries as Minority Dealer Subsidiaries, then the
Company shall not own, directly or indirectly, equity ownership interests of the
DTLA Subsidiaries that represent less than 90% of the equity ownership interests
of the DTLA Subsidiaries individually and in the aggregate.
“Revolving Loan Borrowing Base” means, as of any date of determination:
(a)    an amount equal to the sum, without duplication, on such date of:
(i)    100% of the amounts (excluding commissions included in clause (b) of the
definition of Eligible Receivables) owing to the Dealerships in which Agent has
a perfected first priority security interest, which are owed to the Dealerships
by financial institutions or finance companies which are not Affiliates of any
Loan Party for the purchase by such institutions of retail installment contracts
and leases arising from the sale or lease of New Vehicles and Used Vehicles
(contracts in transit), which have not remained unpaid for more than 15 days.


3

--------------------------------------------------------------------------------





(ii)    80% of the amount of Eligible Receivables.
(iii)    100% of the sum of the manufacturer’s or distributor’s invoices
(including freight, advertising and holdbacks) for Eligible New Vehicles.
(iv)    100% of the amount of the Used Vehicle Borrowing Base.
(v)    75% of the Value of Eligible Real Property; provided, that this component
of the Revolving Loan Borrowing Base shall not at any time exceed 25% of the
lesser of (x) the Revolving Loan Borrowing Base and (y) the Aggregate Revolving
Loan Commitment.
(vi)    65% of (A) the net book value of the inventory of the Company and its
Subsidiaries consisting of new parts and accessories in which Agent has a
perfected first priority security interest; minus (B) the unpaid acquisition
cost owed to sellers or financers of such inventory.
(vii)    40% of (A) the net book value of equipment (excluding fixtures,
aircraft, and Service Loaner Vehicles) of the Company and its Subsidiaries in
which Agent has a perfected first priority security interest, minus (B) the
principal amount of indebtedness or obligations to any Person (other than the
Obligations) which is secured by any equipment.
(b)    Minus, the sum of the then outstanding aggregate principal balance of New
Vehicle Floorplan Loans, New Vehicle Swing Line Loans, Used Vehicle Floorplan
Loans, Used Vehicle Swing Line Loans and Pari Passu Funded Debt.
Notwithstanding anything to the contrary in this Agreement, the amounts set
forth in clauses (a)(i) through (vii) above shall exclude all receivables,
Vehicles, real property, inventory, equipment and other property and assets of
any Silo Subsidiary.
“Termination Date” means August 1, 2022, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.
3.    New Definitions. Section 1.1 of the Loan Agreement is amended by adding
the following new definitions, in alphabetical order:
“DTLA Subsidiaries” means LA Motors Holding, LLC, a California limited liability
company, and each of its Subsidiaries, which as of the Seventh Amendment
Effective Date consist of LAD Carson-N, LLC, a California limited liability
company, LAD-AU, LLC, a California limited liability company. LAD-MB, LLC, a
California limited liability company, LAD-N, LLC, a California limited liability
company, LAD-P, LLC, a California limited liability company, LAD-T, LLC, a
California limited liability company, LAD-V, LLC, a California limited liability
company.


4

--------------------------------------------------------------------------------





“Original Equipment Manufacturer” means the original manufacturer of a Vehicle
that is marketed and sold under a Permitted Brand.
“Pari Passu Funded Debt” means Funded Debt incurred by the Company and the other
Loan Parties provided that each of the following conditions are satisfied: (a)
such Funded Debt is permitted under subsection (l) of Section 13.10; (b) the
Company has delivered to the Agent a Revolving Loan Borrowing Base Certificate
certifying that, on the date of incurrence of such Funded Debt and after giving
effect to such incurrence as Pari Passu Funded Debt, the Revolving Loan
Availability is not less than $1.00; (c) the proceeds of such Funded Debt are
used by the Company to repay Revolving Loans (to the extent outstanding); (d)
the stated final maturity and any required principal amortization of such Funded
Debt is not earlier than 91 days following the Termination Date as in effect on
the date of incurrence of such Funded Debt; (e) such Funded Debt is incurred or
guaranteed by the Company and all other Loan Parties and no Subsidiaries of the
Company that are not Loan Parties shall have any obligations in respect of such
Funded Debt; (f) such Funded Debt is secured by the Collateral, and no property
or assets of the Company or any of its Subsidiaries, other than the Collateral,
secures such Funded Debt; (g) the terms and conditions (other than pricing, rate
floors, discounts and fees) governing such Funded Debt are not materially less
favorable to the Company or any other Loan Party than the terms and conditions
of the Loan Documents; and (h) the Persons to whom such Funded Debt is owed, or
their agent, collateral agent or other representative, have entered into an
intercreditor agreement with Agent that (A) shall provide that the Agent is the
collateral agent (on behalf of the Persons to whom the Pari Passu Funded Debt is
owed) for all liens on Collateral securing any Pari Passu Funded Debt, all
actions with respect to any Collateral must be taken through the Agent, and any
proceeds of Collateral resulting from enforcement of rights and remedies must be
applied as follows: first, to reasonable costs and expenses of the Agent in
connection with enforcement of rights and remedies, including foreclosure, sale
and collection of the Collateral, and second, ratably, to the Pari Passu Funded
Debt and the Obligations (and certain designated Indebtedness that refinances
the Obligations or the Aggregate Commitments), and (B) shall otherwise be in
form and content satisfactory to Agent and the Required Lenders.
“Seventh Amendment” means the Seventh Amendment to Amended and Restated Loan
Agreement, dated as of August 1, 2017, among the Borrowers, the Lenders, and the
Agent.
“Seventh Amendment Effective Date” means August 1, 2017, the effective date of
the Seventh Amendment.
“Silo Subsidiary” means a Subsidiary designated as a “Silo Subsidiary” in
writing by the Company to the Agent for the purpose of incurring Funded Debt
permitted under subsection (o) of Section 13.10, provided that if, at the time
of such designation, such Subsidiary is a Loan Party:
(i)     such Subsidiary shall have executed and delivered to the Agent a
Termination Agreement,


5

--------------------------------------------------------------------------------





(ii)    the Company shall have provided to the Agent a Revolving Loan Borrowing
Base Certificate as of the date of and after giving effect to such designation
of such Subsidiary as a Silo Subsidiary and certifying that after giving effect
to such designation the Revolving Loan Availability is not less than $1.00,
(iii) the Company shall have provided to the Agent a Used Vehicle Loan Borrowing
Base Certificate as of the date of and after giving effect to such designation
of such Subsidiary as a Silo Subsidiary and deduction of all Used Vehicles of
such Silo Subsidiary from the Used Vehicle Borrowing Base,
(iv) the Company or such Subsidiary shall have repaid in full the Related
Principal Portion, together with accrued and unpaid interest thereon, with
respect to each New Vehicle of such Subsidiary financed with a New Vehicle Loan
Advance, and
(v) the Company shall have repaid Used Vehicle Floorplan Loans and Used Vehicle
Swing Line Loans to the extent necessary such that, after giving effect to such
repayment and the designation of such Subsidiary as a Silo Subsidiary and
deduction of all Used Vehicles of such Silo Subsidiary from the Used Vehicle
Borrowing Base, (1) the outstanding principal balance of all Used Vehicle
Floorplan Loans does not exceed, in the aggregate, as to all Lenders, the
Maximum Used Vehicle Floorplan Amount, and (2) the outstanding principal balance
of all Used Vehicle Floorplan Loans, plus the outstanding principal balance of
all Used Vehicle Swing Line Loans, does not exceed, in the aggregate, as to all
Lenders, the Maximum Used Vehicle Floorplan Amount.
Effective upon any such designation and satisfaction of the conditions set forth
in clauses (i), (ii), (iii), (iv) and (v) above, any Subsidiary so designated
shall cease to be a Loan Party, a New Vehicle Floorplan Borrower and a Guarantor
under this Agreement and the other Loan Documents, and the Dealership Loan Limit
(if any) for such Subsidiary shall be deleted.
“Tangible Net Worth” means, as of any date, an amount equal to (x) the amount of
shareholders’ equity, minus (y) the amount of goodwill and other intangible
assets, of Company and its Subsidiaries, in each case determined as of such date
on a consolidated basis in accordance with GAAP consistently applied.
4.    Increase Option. Section 6.12.1 of the Loan Agreement is deleted and
replaced with the following:
6.12.1    The Company may from time to time request an increase in the Aggregate
New Vehicle Floorplan Commitment, in minimum increments of $50,000,000.00 or
such lower amount as is agreed to between the Company and Agent, so long as,
after giving effect thereto, (a) the aggregate amount of all such increases
requested after the Seventh Amendment Effective Date does not exceed
$350,000,000.00, and (b) the Aggregate Commitment does not exceed
$2,750,000,000.00.


6

--------------------------------------------------------------------------------





5.    Reallocation of Commitments. Section 6.17.3 of the Loan Agreement is
deleted and replaced with the following:
6.17.3 Following any Reallocation, (a) the Aggregate Commitment shall not
change; (b) the Aggregate New Vehicle Floorplan Commitment shall not be less
than the then outstanding principal balance of the New Vehicle Floorplan Loans
and the New Vehicle Swing Line Loans (which, for purposes of this determination,
shall not be deemed to be reduced by amounts in the PR Accounts); (c) the
Aggregate Used Vehicle Floorplan Commitment (i) shall not be more than 16.5% of
the amount of the Aggregate Commitment at the time of such Reallocation and (ii)
shall not be less than the then outstanding principal balance of the Used
Vehicle Floorplan Loans and the Used Vehicle Swing Line Loans; and (d) the
Aggregate Revolving Loan Commitment (i) shall not be more than 18.75% of the
amount of the Aggregate Commitment at the time of such Reallocation and (ii)
shall not be less than the then outstanding principal balance of the Revolving
Loans and Revolving Swing Line Loans plus the LC Obligations and any Reserve
Amount.
6.    Yield Protection. Section 7.1 of the Loan Agreement is amended by adding
the following sentence at the end of subsection (c) thereof:
Failure or delay on the part of any Lender or L/C Issuer to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or L/C
Issuer’s right to demand such compensation; provided that the Borrowers shall
not be required to pay any amount to compensate any Lender or L/C Issuer
pursuant to the foregoing provisions of this Section 7.1 for any such increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or such L/C Issuer, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender's or such L/C Issuer's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect).
7.    Changes in Capital Adequacy Regulations. Section 7.2 of the Loan Agreement
is amended by adding the following sentence at the end of Section 7.2:
Failure or delay on the part of any Lender or L/C Issuer to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or L/C
Issuer’s right to demand such compensation; provided that the Borrowers shall
not be required to pay any amount to compensate any Lender or L/C Issuer
pursuant to the foregoing provisions of this Section 7.2 for any shortfall in
the rate of return suffered more than nine months prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such shortfall and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such shortfall is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive
effect).
8.    Agreements with Sellers. Section 12.10 of the Loan Agreement is deleted
and replaced with the following:


7

--------------------------------------------------------------------------------





12.10    Agreements with Sellers. Each Borrower shall, and the Company shall
cause each Subsidiary to, comply with Franchise Agreements, other Seller
Agreements, and all other agreements between such Person and any manufacturer or
distributor of New Vehicles in all respects and shall maintain all such
agreements in full force and effect, except (a) in accordance with the
disposition of a Dealership or Subsidiary in accordance with Section 13.1.2 or
13.1.3, (b) as a result of termination or cessation of business not restricted
by Section 13.8, or (c) to the extent the failure to comply with this Section
12.10 could not reasonably be expected to have a Material Adverse Effect.
9.    Repurchase Agreements. Section 12.11 of the Loan Agreement is deleted and
replaced with the following:
12.11    Repurchase Agreements. Each New Vehicle Floorplan Borrower shall comply
with all terms and conditions of any applicable Repurchase Agreement except to
the extent the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each New Vehicle Floorplan Borrower shall take any
actions reasonably required by Agent with respect to any Repurchase Agreement.
10.    Joinder of New Subsidiaries. Section 12.17 of the Loan Agreement is
deleted and replaced with the following
12.17    Joinder of New Subsidiaries. Each Person that is a Permitted New
Dealership or an Other New Subsidiary or otherwise becomes a Subsidiary of the
Company (in each case, other than an Acquisition Subsidiary or a Silo
Subsidiary), shall execute a Guarantor Joinder Agreement (or if it is to become
a New Vehicle Floorplan Borrower, a Borrower Joinder Agreement) and shall
execute such other documents and satisfy such requirements as Agent reasonably
requires so that such Person becomes a Guarantor and a Loan Party and, if
applicable, a New Vehicle Floorplan Borrower, and grants a security interest to
Agent for the benefit of the Lenders in the Collateral owned by such Person.
Each such Person that becomes a Subsidiary of the Company (other than a Silo
Subsidiary) shall satisfy all requirements applicable to an Acquisition
Subsidiary which are set forth in Section 13.13 (d), (g), (i), (j), (k) (if such
Subsidiary is a Dealership), (l) and (p).
11.    Liens. Section 13.3 of the Loan Agreement is amended by replacing
subsection (p) with the following subsection (p) and by adding the following
subsections (s), (t) and (u):
(p)    Liens on Vehicles and other assets of a Silo Subsidiary securing Funded
Debt permitted by Section 13.10(o), provided that such Vehicles and other assets
do not constitute Collateral.
(s)    Liens securing Pari Passu Funded Debt.
(t)    Liens (including, without limitation, certain rights of set-off and title
retention agreements) in favor of an Original Equipment Manufacturer attaching
to Inventory sold to a Loan Party by such Original Equipment Manufacturer and
securing amounts owing


8

--------------------------------------------------------------------------------





in connection with the purchase of such Inventory by such Loan Party from such
Original Equipment Manufacturer, so long as such Liens do not secure
Indebtedness and such Liens arise in the ordinary course of business consistent
with the Company's existing business practices, and Liens consisting of purchase
options and rights of first refusal arising under any Franchise Agreement or
Repurchase Agreement.
(u)     Liens not otherwise permitted under this Section 13.3 provided that (i)
at the time of the creation or incurrence of any such Lien, no Default or Event
of Default shall exist or would result from such Lien, (ii) no such Lien
attaches to any Collateral, and (iii) the aggregate amount of Indebtedness
secured by all such Liens and the aggregate value of the assets subject to all
such Liens shall not exceed $5,000,000 at any time.
12.    Investments. Section 13.6 of the Loan Agreement is amended by replacing
subsections (f) and (h) with the following subsections (f) and (h):
(f)    Investments in securities of account debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors or otherwise in settlement of claims arising in the
ordinary course of business;
(h)    Investments not otherwise permitted under this Section 13.6 provided that
the aggregate amount of such Investments do not to exceed 0.625% of the
Aggregate Commitments.
13.    Indebtedness. Subsections (b), (j), (l) and (o) of Section 13.10 of the
Loan Agreement are deleted and replaced with the following subsections (b), (j),
(l) and (o):
(b)    Short-term unsecured trade obligations incurred in the ordinary course of
business which are outstanding not more than 90 days after the original date on
which such trade obligations were created.
(j)    Funded Debt consisting of purchase money indebtedness incurred to acquire
equipment which is secured only by the equipment acquired and such equipment
secures only the obligation to pay the purchase price, provided that, on the
date of incurrence of such Funded Debt, the aggregate outstanding principal
amount of such Funded Debt and all other Funded Debt previously incurred under
this subsection (j), shall not exceed 10% of Tangible Net Worth as of the last
day of the most recently ended fiscal quarter of the Company and its
Subsidiaries.


(l)    Additional Funded Debt, including, without limitation, Pari Passu Funded
Debt, provided that, after giving pro forma effect to the incurrence of such
additional Funded Debt as if incurred and outstanding on the last day of the
fiscal quarter most recently ended prior to such incurrence, the Company would
have been in compliance with Section 11.1.3 as of such day.


(o)     Funded Debt owing by a Silo Subsidiary to an Original Equipment
Manufacturer or its finance affiliate under floor plan, working capital and
other


9

--------------------------------------------------------------------------------





financing arrangements, in an aggregate outstanding principal amount at any time
not to exceed 15% of the amount of the Aggregate Commitments as in effect from
time to time; provided that neither the Company nor any other Loan Party has any
obligation (contingent or otherwise) with respect to such Funded Debt.
13.    Restrictive Agreements. Section 13.12 of the Loan Agreement is deleted
and replaced with the following:
13.12    Restrictive Agreements. Except for Permitted Restrictions and the
provisions of this Agreement and the other Loan Documents, each Borrower shall
not, and the Company shall not permit any Subsidiary to, (a) enter into or
permit to exist any arrangement, contract, or agreement which directly or
indirectly prohibits any Loan Party from or imposes any restrictions on
creating, assuming or incurring any Lien upon all or any portion of its
properties, revenues or assets or those of any of its Subsidiaries whether now
owned or hereafter acquired, to secure the Obligations or to secure any
renewals, refundings, replacements, refinancings or restructurings of the
Obligations in an aggregate outstanding principal amount or aggregate committed
amount that is less than or equal to the Aggregate Commitments as of the date of
such arrangement, contract, or agreement, or (b) enter into or permit to exist
any agreement, contract or arrangement restricting the ability of any Subsidiary
to pay or make dividends or distributions in cash or kind to the Company or any
other Loan Party, to make loans, advances or other payments of whatsoever nature
to the Company or any other Loan Party, to make transfers or distributions of
all or any part of its assets to the Company or any other Loan Party, or to
borrow money from the Company or any other Loan Party, (c) enter into or permit
to exist any agreement, contract or arrangement which directly or indirectly
prohibits any Subsidiary from guarantying, or imposes restrictions on the
ability of any Subsidiary to guaranty, the Obligations, or (d) enter into or
permit to exist any agreement or arrangement which would be violated by the
extensions of credit contemplated hereunder or the performance by any Loan Party
of its obligations under the Loan Documents.
14.    Permitted Acquisitions. Subsection (o) of Section 13.13 of the Loan
Agreement is deleted and replaced with the following subsection (o):


(o) For any single Acquisition or group of related Acquisitions, either (x) on
the date of consummation of such Acquisition or Acquisitions and after giving
pro forma effect thereto, the Leverage Ratio is below 4.00 to 1.0; or (y) the
aggregate consideration paid for the assets acquired (other than real property
and Vehicles), or the Equity Interests acquired, is less than or equal to 10% of
Tangible Net Worth as of the last day of the fiscal quarter of the Company and
its Subsidiaries most recently ended prior to the date of consummation of such
Acquisition or Acquisitions. For purposes of this subsection (o) of Section
13.13, “pro forma effect” shall mean that the Leverage Ratio shall be calculated
as if (i) such Acquisition or Acquisitions had occurred on the first day of the
Measurement Period most recently ended prior to consummation of such Acquisition
or Acquisitions, taking into account the pro forma EBITDAR attributable to the
business or businesses acquired, less interest expense attributable to the
business or businesses acquired with respect


10

--------------------------------------------------------------------------------





to vehicle floor plan financing, and (ii) any Indebtedness incurred or acquired
in connection with such Acquisition or Acquisitions (including without
limitation any Indebtedness incurred to enable the Company or any Subsidiary to
effect such Acquisition or Acquisitions) had been incurred or acquired on the
last day of such Measurement Period.
15.    Events of Default. Sections 14.1.3, 14.1.13, 14.1.14 and 14.1.16 are
deleted and replaced with the following Sections 14.1.3, 14.1.13, 14.1.14 and
14.1.16:
14.1.3    Any default occurs in the payment or performance of any material
provisions of any agreement or condition relating to any Indebtedness (except as
described in Section 14.1.16) in an aggregate amount outstanding for such
Indebtedness for all Loan Parties that, together with amounts described in
Section 14.1.16, is in excess of $20,000,000 (other than Indebtedness owing
under the Loan Documents), and the period of grace, if any, to cure such default
shall have passed, and the default constitutes (a) nonpayment, or (b) any event
or condition, the effect of which is to cause or permit the holder of such
Indebtedness to cause such Indebtedness to become due prior to its maturity
date.
14.1.13    (a) The Company or any New Vehicle Floorplan Dealership fails to pay,
perform or comply with any term, condition or obligation in any Seller
Agreement, or any such agreement ceases to be, or is asserted by any Person not
to be, in full force and effect, or the other party to such agreement gives
notice of default to the Company or any New Vehicle Floorplan Dealership, or (b)
any event specified in clause (a) occurs with respect to any Loan Party other
than a New Vehicle Floorplan Borrower, except in each case described in clauses
(a) and (b) above to the extent such failure, cessation, assertion or notice of
default (either individually or in the aggregate with all other such failures,
cessations, assertions and notices of default) could not reasonably be expected
to have a Material Adverse Effect.
14.1.14    Any Repurchase Agreement ceases to be, or is asserted by any
manufacturer or distributor of Vehicles not to be, in full force and effect,
except in each case to the extent such cessation or assertion (either
individually or in the aggregate with all other such cessations and assertions)
could not reasonably be expected to have a Material Adverse Effect.
14.1.16    (a) Any default occurs under or any Loan Party fails to pay, perform
or comply with the terms of any Swap Contract or (b) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (i) any event of default under such Swap Contract as to which the Company
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(ii) any Termination Event (as so defined) under such Swap Contract as to which
the Company or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owing by the Applicable Loan Parties
under all such Swap Contracts as a result thereof, together with all defaulted
Indebtedness of the Loan Parties described in Section 14.1.3, is greater than
$20,000,000.


11

--------------------------------------------------------------------------------





16.    Pricing Schedule. The Pricing Schedule to the Loan Agreement is deleted
and replaced with the Pricing Schedule attached hereto.
17.    Schedule 1. Schedule 1 to the Loan Agreement is deleted and replaced with
the Schedule 1 attached hereto.
18.    Conditions Precedent. The effectiveness of this Amendment is subject to
satisfaction of each of the following conditions:
18.1    Agent shall have received executed originals of this Amendment signed by
Agent and each Borrower, Guarantor, and Lender, an Increasing Lender Agreement
from each Increasing Lender, an Additional Lender Agreement from each Additional
Lender, such promissory notes as any Lender requires, and such other Loan
Documents as Agent requires and each Borrower and Guarantor shall have provided
such information and satisfied such conditions as are required by Agent.
18.2    Agent shall have received documentation satisfactory to the Agent to
establish the due organization, valid existence and (if applicable) good
standing of each Loan Party; its qualification to engage in business in each
jurisdiction in which it is engaged in business or required to be so qualified;
its authority to execute and deliver this Amendment and perform any Loan
Documents, as amended by this Amendment, to which it is a party and the
identity, authority and capacity of each Person authorized to act on its behalf,
which shall, without limitation, include certified copies of articles or
certificates of incorporation and amendments thereto, bylaws and amendments
thereto, certificates of good standing, existence and/or qualification to engage
in business, corporate resolutions, incumbency certificates, and the like.
18.3    A favorable opinion of acceptable independent counsel for each Loan
Party covering such matters as Agent or any Lender may reasonably request,
including without limitation the matters specified in Sections 10.1, 10.2, and
10.3 of the Loan Agreement.
18.4    All conditions set forth in Section 6.12.3 of the Loan Agreement have
been satisfied, including without limitation delivery to Lender of the
certificate required by Section 6.12.3(a)(iv) of the Loan Agreement.
18.5    No Default shall have occurred and be continuing under the Loan
Agreement, or will exist after giving effect to the transactions contemplated
hereby and the amendments made by this Amendment.
18.6    All representations and warranties in the Loan Agreement and in this
Amendment shall be true and correct in all material respects as of the date of
this Amendment (except that such representations and warranties in the Loan
Agreement that speak as of a specified date or period of time shall be true and
correct in all material respects only as of such date or period of time).
19.    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings given to such terms in the Loan Agreement.


12

--------------------------------------------------------------------------------





20.    Reaffirmation; Release. By signing this Amendment or the attached
Acknowledgment:
20.1    Each Loan Party affirms that the representations and warranties in each
of the existing Loan Documents are true and correct in all material respects as
of the date hereof (except that such representations and warranties that speak
as of a specified date or period of time shall be true and correct in all
material respects only as of such date or period of time), and agree that (i)
except as amended previously or in connection herewith, each Loan Document is
valid and enforceable in accordance with its terms (except as may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles) and (ii) such Loan Party has no claims, defenses, setoffs,
counterclaims or claims for recoupment against Agent, the Lenders, the other
Indemnified Persons or the indebtedness and obligations represented by the
Notes, Guaranties, Collateral Documents and other Loan Documents.
20.2    Each Loan Party hereby releases, acquits, and forever discharges Agent,
each Lender, their respective parent corporations, affiliates, subsidiaries,
successors, assigns, officers, directors, employees, agents, attorneys and
advisors (collectively, “Indemnified Persons”), and each of them, of and from
any and all liability, claims, demands, damages, actions, causes of action,
defenses, counterclaims, setoffs, or claims for recoupment of whatsoever nature,
whether known or unknown, from the beginning of time to the date of this
Amendment, whether in contract or tort or otherwise, arising directly or
indirectly from, or in any way related to the Loan Agreement, this Amendment,
the Notes, Collateral Documents and the other Loan Documents, any other
indebtedness or obligations of any Loan Party to Agent or any one or more of the
Lenders or to the relationship between any Loan Party and Agent, any Lender, or
the Indemnified Persons.
21.    References. On and after the effective date of this Amendment, all
references in the Loan Agreement and the other Loan Documents to the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended hereby.
22.    Representations and Warranties. By signing this Amendment or the attached
Acknowledgment, each Loan Party represents and warrants to Agent and the Lenders
as follows:
22.1    Authorization. (a) It has all requisite power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Loan Agreement as amended by this Amendment
(the “Amended Agreement”), (b) its execution, delivery and performance of this
Amendment and the other Loan Documents to be executed, delivered or performed by
it have been duly authorized by all necessary entity action, do not require the
approval of any governmental agency or other Person, do not contravene any law,
regulation, rule, order, or restriction of any Governmental Body binding on it
or its articles of incorporation or other organizational documents, and do not
contravene the provisions of or constitute a default under any agreement or
instrument to which it is a party or by which it may be bound or affected, and
(c) this Amendment has been duly executed and delivered by each Loan Party and
this Amendment and the Amended Agreement are the legally valid and binding
obligations of each Loan Party, enforceable against such Loan Party in
accordance with their respective terms,


13

--------------------------------------------------------------------------------





except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws relating to or limiting creditors’ rights
generally or by equitable principles.
22.2    Absence of Default. No Default or Event of Default has occurred and is
continuing or will exist after giving effect to the transactions contemplated by
this Amendment.
23.    Expenses. Borrowers shall pay all reasonable costs, fees and expenses
(including without limitation, reasonable attorney fees of Agent’s counsel)
incurred by Agent in connection with the preparation, negotiation, execution,
and delivery of this Amendment and any other document required to be furnished
herewith.
24.    Recitals. The Recitals are hereby incorporated herein.
25.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of said
counterparts taken together shall be deemed to constitute but one document.
26.    Disclosure. Under Oregon law, most agreements promises and commitments
made by lender concerning loans and other credit extensions which are not for
personal, family or household purposes or secured solely by the borrower's
residence must be in writing, express consideration and be signed by the lender
to be enforceable.
[Signature pages follow]


14

--------------------------------------------------------------------------------








BORROWERS:


LITHIA MOTORS, INC.




By:                    
Name:                    
Title:                    




BAIERL AUTOMOTIVE CORPORATION
BAIERL CHEVROLET, INC.
CADILLAC OF PORTLAND LLOYD CENTER, LLC
CAMP AUTOMOTIVE, INC.
CRANBERRY AUTOMOTIVE, INC.
DARON MOTORS LLC
DCH (OXNARD) INC.
DCH BLOOMFIELD LLC
DCH CA, LLC
DCH CALABASAS-A, LLC
DCH CALIFORNIA MOTORS INC.
DCH DEL NORTE, INC.
DCH ESSEX INC.
DCH FREEHOLD LLC
DCH FREEHOLD-V, LLC
DCH KOREAN IMPORTS LLC
DCH MAMARONECK LLC
DCH MISSION VALLEY LLC
DCH MONMOUTH LLC
DCH MONTCLAIR LLC
DCH MOTORS LLC
DCH NANUET LLC
DCH NY MOTORS LLC
DCH OXNARD 1521 IMPORTS INC.
DCH RIVERSIDE-S, INC.
DCH SIMI VALLEY INC.
DCH TEMECULA IMPORTS LLC
DCH TEMECULA MOTORS LLC
DCH TORRANCE IMPORTS INC.
FREEHOLD NISSAN LLC
HUTCHINS EUGENE NISSAN, INC.
HUTCHINS IMPORTED MOTORS, INC.
LAD-AU, LLC
LAD CARSON-N, LLC




--------------------------------------------------------------------------------





LAD-MB, LLC
LAD-N, LLC
LAD-P, LLC
LAD-T, LLC
LAD-V, LLC
LBMP, LLC
LDLC, LLC
LFKF, LLC
LGPAC, INC.
LITHIA ACDM, INC.
LITHIA BRYAN TEXAS, INC.
LITHIA CCTF, INC.
LITHIA CDH, INC.
LITHIA CIMR, INC.
LITHIA CJDO, INC.
LITHIA CJDSA, INC.
LITHIA CJDSF, INC.
LITHIA CM, INC.
LITHIA CO, INC.
LITHIA CSA, INC.
LITHIA DE, INC.
LITHIA DM, INC.
LITHIA DMID, INC.
LITHIA DODGE OF TRI-CITIES, INC.
LITHIA FBCS, LLC
LITHIA FLCC, LLC
LITHIA FMF, INC.
LITHIA FORD OF BOISE, INC.
LITHIA FRESNO, INC.
LITHIA HDM, INC.
LITHIA HGF, INC.
LITHIA HMID, INC.
LITHIA IMPORTS OF ANCHORAGE, INC.
LITHIA JEF, INC.
LITHIA KLAMATH, INC.
LITHIA LBGGF, INC.
LITHIA LHGF, INC.
LITHIA LSGF, INC.
LITHIA MBDM, INC.
LITHIA MEDFORD HON, INC.
LITHIA MMF, INC.
LITHIA MTLM, INC.
LITHIA NA, INC.
LITHIA NC, INC.
LITHIA ND ACQUISITION CORP. #1




--------------------------------------------------------------------------------





LITHIA ND ACQUISITION CORP. #3
LITHIA ND ACQUISITION CORP. #4
LITHIA NDM, INC.
LITHIA NF, INC.
LITHIA NSA, INC.
LITHIA OF ABILENE, INC.
LITHIA OF ANCHORAGE, INC.
LITHIA OF BEND #1, LLC
LITHIA OF BEND #2, LLC
LITHIA OF BENNINGTON – 1, LLC
LITHIA OF BENNINGTON – 2, LLC
LITHIA OF BENNINGTON – 3, LLC
LITHIA OF BENNINGTON – 4, LLC
LITHIA OF BILLINGS II, LLC
LITHIA OF BILLINGS, INC.
LITHIA OF CASPER, LLC
LITHIA OF CLEAR LAKE, LLC
LITHIA OF CONCORD I, INC.
LITHIA OF CONCORD II, INC.
LITHIA OF CORPUS CHRISTI, INC.
LITHIA OF DES MOINES, INC.
LITHIA OF EUGENE, LLC
LITHIA OF EUREKA, INC.
LITHIA OF FAIRBANKS, INC.
LITHIA OF GREAT FALLS, INC.
LITHIA OF HELENA, INC.
LITHIA OF HONOLULU-A, INC.
LITHIA OF HONOLULU-BGMCC, LLC
LITHIA OF HONOLULU-V, LLC
LITHIA OF KILLEEN, LLC
LITHIA OF LODI, INC.
LITHIA OF MAUI-H, LLC
LITHIA OF MISSOULA II, LLC
LITHIA OF MISSOULA III, INC.
LITHIA OF MISSOULA, INC.
LITHIA OF POCATELLO, INC.
LITHIA OF PORTLAND I, INC.
LITHIA OF PORTLAND, LLC
LITHIA OF ROSEBURG, INC.
LITHIA OF SANTA ROSA, INC.
LITHIA OF SEATTLE, INC.
LITHIA OF SOUTH CENTRAL AK, INC.
LITHIA OF SPOKANE II, INC.
LITHIA OF SPOKANE, INC.
LITHIA OF STOCKTON, INC.




--------------------------------------------------------------------------------





LITHIA OF STOCKTON-V, INC.
LITHIA OF TF, INC.
LITHIA OF TROY, LLC
LITHIA OF UTICA – 1, LLC
LITHIA OF UTICA – 2, LLC
LITHIA OF UTICA – 3, LLC
LITHIA OF WALNUT CREEK, INC.
LITHIA OF WASILLA, LLC
LITHIA OF YORKVILLE – 1, LLC
LITHIA OF YORKVILLE – 2, LLC
LITHIA OF YORKVILLE – 3, LLC
LITHIA OF YORKVILLE – 4, LLC
LITHIA OF YORKVILLE – 5, LLC
LITHIA RENO SUB-HYUN, INC.
LITHIA ROSE-FT, INC.
LITHIA SALMIR, INC.
LITHIA SEA P, INC.
LITHIA SEASIDE, INC.
LITHIA SOC, INC.
LITHIA TA, INC.
LITHIA TO, INC.
LITHIA TR, INC.
LITHIA VAUDM, INC.
LITHIA VF, INC.
LLL SALES CO LLC
LMBB, LLC
LMBP, LLC
LMOP, LLC
MILFORD DCH, INC.
NORTHLAND FORD INC.
PARAMUS WORLD MOTORS LLC
SALEM-B, LLC
SALEM-H, LLC
SALEM-V, LLC
SHARLENE REALTY LLC
TUSTIN MOTORS INC.




By:                    
Name:                    
Title:                    










--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as
Agent, Lender, Swing Line Lender, and LC Issuer
By:                     
Name:                 
Title:                     






--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Lender
By:                     
Name:                 
Title:                     
        





--------------------------------------------------------------------------------






MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Lender
By:                     
Name:                 
Title:                     





--------------------------------------------------------------------------------






TOYOTA MOTOR CREDIT
CORPORATION, as Lender
By:                     
Name:                 
Title:                     





--------------------------------------------------------------------------------






BMW FINANCIAL SERVICES NA, LLC, as
Lender
By:                     
Name:                 
Title:                     
By:                     
Name:                 
Title:                     







--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Lender
By:                     
Name:                 
Title:                     











--------------------------------------------------------------------------------






BANK OF THE WEST, as Lender




By:                     
Name:                 
Title:                     







--------------------------------------------------------------------------------





KEYBANK NATIONAL
ASSOCIATION, as Lender




By:                     
Name:                 
Title:                     







--------------------------------------------------------------------------------





NISSAN MOTOR ACCEPTANCE
CORPORATION, as Lender




By:                     
Name:                 
Title:                     
 





--------------------------------------------------------------------------------





AMERICAN HONDA FINANCE
CORPORATION, as Lender


By:                     
Name:                 
Title:                         
 





--------------------------------------------------------------------------------





TD BANK, N.A., as Lender




By:                     
Name:                 
Title:                         


 



--------------------------------------------------------------------------------





ALLY BANK, as Lender




By:                     
Name:                 
Title:                         




 



--------------------------------------------------------------------------------





SANTANDER BANK, N.A., as Lender




By:                     
Name:                 
Title:                         


 



--------------------------------------------------------------------------------





VW CREDIT, INC., as Lender




By:                     
Name:                 
Title:                         




 



--------------------------------------------------------------------------------





HYUNDAI CAPITAL AMERICA, as Lender




By:                     
Name:                 
Title:                         


 



--------------------------------------------------------------------------------





CAPITAL ONE, N.A., as Lender




By:                     
Name:                 
Title:                     





--------------------------------------------------------------------------------






BRANCH BANKING & TRUST COMPANY, as Lender




By:                     
Name:                 
Title:                     





--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A., as Lender




By:                     
Name:                 
Title:                     









--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND CONSENT OF GUARANTORS
Each undersigned Guarantor hereby acknowledges, consents, and agrees to all
terms and conditions of the foregoing amendment.


797 VALLEY STREET, LLC
BAIERL CHEVROLET, INC.
BAIERL AUTO PARTS, INC.
BAIERL AUTOMOTIVE CORPORATION
BAIERL HOLDING CORPORATION
CADILLAC OF PORTLAND LLOYD CENTER, LLC
CAMP AUTOMOTIVE, INC.
CRANBERRY AUTOMOTIVE, INC.
DAH CHONG HONG CA TRADING LLC
DAH CHONG HONG TRADING CORPORATION
DARON MOTORS LLC
DCH (OXNARD) INC.
DCH AUTO GROUP (USA) INC.
DCH BLOOMFIELD LLC
DCH CA, LLC
DCH CALABASAS-A, LLC
DCH CALIFORNIA INVESTMENTS LLC
DCH CALIFORNIA MOTORS INC.
DCH DEL NORTE, INC.
DCH DMS, NJ, LLC
DCH ESSEX INC
DCH FINANCIAL NJ, LLC
DCH FREEHOLD - V, LLC
DCH FREEHOLD LLC
DCH HOLDINGS LLC
DCH INVESTMENTS, INC. (NEW JERSEY)
DCH INVESTMENTS, INC. (NEW YORK)
DCH KOREAN IMPORTS LLC
DCH MAMARONECK LLC
DCH MISSION VALLEY LLC
DCH MONMOUTH LLC
DCH MONTCLAIR LLC
DCH MOTORS LLC
DCH NANUET LLC
DCH NORTH AMERICA INC.
DCH NY MOTORS LLC
DCH OXNARD 1521 IMPORTS INC.



--------------------------------------------------------------------------------





DCH RIVERSIDE-S, INC.
DCH SIMI VALLEY INC.
DCH SUPPORT SERVICES, LLC
DCH TEMECULA IMPORTS LLC
DCH TEMECULA MOTORS LLC
DCH THOUSAND OAKS-F, INC.
DCH TL HOLDINGS LLC
DCH TL NY HOLDINGS LLC
DCH TORRANCE IMPORTS INC.
FREEHOLD NISSAN LLC
FUSE AUTO SALES, LLC
HUTCHINS EUGENE NISSAN, INC.
HUTCHINS IMPORTED MOTORS, INC.
LA MOTORS HOLDING, LLC
LAD ADVERTISING, INC.
LAD-AU, LLC
LAD CARSON-N, LLC
LAD-MB, LLC
LAD-N, LLC
LAD-P, LLC
LAD-T, LLC
LAD-V, LLC
LBMP, LLC
LDLC, LLC
LFKF, LLC
LGPAC, INC.
LITHIA ACDM, INC.
LITHIA AIRCRAFT, INC.
LITHIA AUCTION & RECON, LLC
LITHIA AUTO SERVICES, INC.
LITHIA AUTOMOTIVE, INC.
LITHIA BA HOLDING, INC.
LITHIA BNM, INC.
LITHIA BRYAN TEXAS, INC.
LITHIA CCTF, INC.
LITHIA CDH, INC.
LITHIA CIMR, INC.
LITHIA CJDO, INC.
LITHIA CJDSA, INC.
LITHIA CJDSF, INC.
LITHIA CM, INC.
LITHIA CO, INC.



--------------------------------------------------------------------------------





LITHIA CSA, INC.
LITHIA DE, INC.
LITHIA DM, INC.
LITHIA DMID, INC.
LITHIA DODGE OF TRI-CITIES, INC.
LITHIA FINANCIAL CORPORATION
LITHIA FLCC, LLC
LITHIA FMF, INC.
LITHIA FORD OF BOISE, INC.
LITHIA FRESNO, INC.
LITHIA HDM, INC.
LITHIA HGF, INC.
LITHIA HMID, INC.
LITHIA HPI, INC.
LITHIA IMPORTS OF ANCHORAGE, INC.
LITHIA JEF, INC.
LITHIA KLAMATH, INC.
LITHIA LBGGF, INC.
LITHIA LHGF, INC.
LITHIA LSGF, INC.
LITHIA MBDM, INC.
LITHIA MEDFORD HON, INC.
LITHIA MMF, INC.
LITHIA MOTORS SUPPORT SERVICES, INC.
LITHIA MTLM, INC.
LITHIA NA, INC.
LITHIA NC, INC.
LITHIA ND ACQUISITION CORP. #1
LITHIA ND ACQUISITION CORP. #3
LITHIA ND ACQUISITION CORP. #4
LITHIA NDM, INC.
LITHIA NF, INC.
LITHIA NSA, INC.
LITHIA OF ABILENE, INC.
LITHIA OF ANCHORAGE, INC.
LITHIA OF BELLINGHAM, LLC
LITHIA OF BEND #1, LLC
LITHIA OF BEND #2, LLC
LITHIA OF BENNINGTON – 1, LLC
LITHIA OF BENNINGTON – 2, LLC
LITHIA OF BENNINGTON – 3, LLC
LITHIA OF BENNINGTON – 4, LLC



--------------------------------------------------------------------------------





LITHIA OF BILLINGS II, LLC
LITHIA OF BILLINGS, INC.
LITHIA OF CASPER, LLC
LITHIA OF CLEAR LAKE, LLC
LITHIA OF CONCORD 1, INC.
LITHIA OF CONCORD II, INC.
LITHIA OF CORPUS CHRISTI, INC.
LITHIA OF DES MOINES, INC.
LITHIA OF EUGENE, LLC
LITHIA OF EUREKA, INC.
LITHIA OF FAIRBANKS, INC.
LITHIA OF GREAT FALLS, INC.
LITHIA OF HELENA, INC.
LITHIA OF HONOLULU-A, INC.
LITHIA OF HONOLULU-BGMCC, LLC
LITHIA OF HONOLULU–F, LLC
LITHIA OF HONOLULU-V, LLC
LITHIA OF KILLEEN, LLC
LITHIA OF LODI, INC.
LITHIA OF MAUI-H, LLC
LITHIA OF MISSOULA II, LLC
LITHIA OF MISSOULA III, INC.
LITHIA OF MISSOULA, INC.
LITHIA OF POCATELLO, INC.
LITHIA OF PORTLAND I, INC.
LITHIA OF PORTLAND, LLC
LITHIA OF ROSEBURG, INC.
LITHIA OF SANTA ROSA, INC.
LITHIA OF SEATTLE, INC.
LITHIA OF SOUTH CENTRAL AK, INC.
LITHIA OF SPOKANE II, INC.
LITHIA OF SPOKANE, INC.
LITHIA OF STOCKTON, INC.
LITHIA OF STOCKTON-V, INC.
LITHIA OF TF, INC.
LITHIA OF TROY, LLC
LITHIA OF UTICA – 1, LLC
LITHIA OF UTICA – 2, LLC
LITHIA OF UTICA – 3, LLC
LITHIA OF WALNUT CREEK, INC.
LITHIA OF WASILLA, LLC
LITHIA OF YORKVILLE - 1, LLC



--------------------------------------------------------------------------------





LITHIA OF YORKVILLE – 2, LLC
LITHIA OF YORKVILLE – 3, LLC
LITHIA OF YORKVILLE – 4, LLC
LITHIA OF YORKVILLE – 5, LLC
LITHIA OREGON INVESTMENTS – 1, LLC
LITHIA OREGON INVESTMENTS – 2, LLC
LITHIA REAL ESTATE, INC.
LITHIA RENO SUB-HYUN, INC.
LITHIA ROSE-FT, INC.
LITHIA SALMIR, INC.
LITHIA SEA P, INC.
LITHIA SEASIDE, INC.
LITHIA SOC, INC.
LITHIA TA, INC.
LITHIA TO, INC.
LITHIA TR, INC.
LITHIA VAUDM, INC.
LITHIA VF, INC.
LLL SALES CO LLC
LMBB, LLC
LMBP, LLC
LMOP, LLC
LSTAR, LLC
MEDFORD INSURANCE, LLC
MILFORD DCH, INC.
NORTHLAND FORD INC.
PARAMUS WORLD MOTORS LLC
RFA HOLDINGS, LLC
SALEM-B, LLC
SALEM-H, LLC
SALEM-V, LLC
SHARLENE REALTY LLC
SOUTHERN CASCADES FINANCE CORPORATION
TUSTIN MOTORS, INC.
ZELIENOPLE REAL ESTATE, L.L.C.
ZELIENOPLE REAL ESTATE I, L.P.


By:                    
Name:
Title:





--------------------------------------------------------------------------------






SCHEDULE 1
(Effective as of August 1, 2017 after giving effect to August 2017 Increase)
Name of Financial
Institution
Pro Rata Share
of Aggregate
Lender
Commitment
New Vehicle
Floorplan
Commitment
Used Vehicle
Floorplan
Commitment
Revolving
Loan
Commitment
U.S. Bank National Association
[__]%


$[__]


$[__]


$[__]


J.P. Morgan Chase Bank, N.A.
[__]%


$[__]


$[__]


$[__]


Toyota Motor Credit Corporation
[__]%


$[__]


$[__]


$[__]


American Honda Finance Corporation
[__]%


$[__]


$[__]


$[__]


Mercedes-Benz Financial Services USA LLC
[__]%


$[__]


$[__]


$[__]


TD Bank, N.A.
[__]%


$[__]


$[__]


$[__]


Bank of America, N.A.
[__]%


$[__]


$[__]


$[__]


Capital One, N.A.
[__]%


$[__]


$[__]


$[__]


BMW Financial Services NA, LLC
[__]%


$[__]


$[__]


$ [__]


KeyBank National Association
[__]%


$[__]


$[__]


$[__]


Bank of the West
[__]%


$[__]


$[__]


$[__]


Ally Bank
[__]%


$[__]


$[__]


$[__]


BMO Harris Bank N.A.
[__]%


$[__]


$[__]


$[__]


Branch Banking & Trust Company
[__]%


$[__]


$[__]


$[__]


Santander Bank, N.A.
[__]%


$[__]


$[__]


$[__]


VW Credit, Inc.
[__]%


$[__]


$[__]


$[__]


Nissan Motor Acceptance Corporation
[__]%


$[__]


$[__]


$[__]


Hyundai Capital America
[__]%


$[__]


$[__]


$[__]


TOTAL
100
%
$
1,900,000,000.00




$250,000,000.00


$
250,000,000.00








--------------------------------------------------------------------------------





PRICING SCHEDULE


In addition to the terms defined elsewhere in this Agreement, for purposes of
determining the applicable interest rates and fees, the following terms shall
have the meanings set forth in this Pricing Schedule:
“Alternate Base Rate Margin (New Vehicle)” means a percentage rate per annum
equal to .50%.
“Alternate Base Rate Margin (Revolving)” means, as of any date of determination,
a percentage rate per annum equal to 1.0% less than the Revolving Loan Margin
which is in effect at such time.
“Alternate Base Rate Margin (Used Vehicle)” means a percentage rate per annum
equal to .75%.
“LC Fee Percentage” means a percentage rate per annum equal to 1.50%.
“New Vehicle Floorplan Commitment Fee Rate” means a percentage rate per annum
equal to .15%.
“New Vehicle Floorplan Margin” means a percentage rate per annum equal to 1.25%.
“Revolving Loan Margin” and “Revolving Loan Commitment Fee Rate” mean the
applicable percentage rates per annum set forth below opposite the applicable
Leverage Ratio, as adjusted from time to time.
Leverage Ratio
Revolving Loan Margin
Revolving Loan Commitment Fee Rate
Greater than 4.50 to 1.00
2.25%
0.40%
Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00
2.00%
0.30%
Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00
1.75%
0.25%
Greater than 2.50 to 1.00 but less than or equal to 3.50 to 1.00
1.50%
0.20%
Less than or equal to 2.50 to 1.00
1.25%
0.15%

The Revolving Loan Margin (“Applicable Margin”) and Revolving Loan Commitment
Fee Rate (“Applicable Fee Rate”) shall be determined by Agent from time to time
based upon the information set forth in Borrower’s financial statements and
Compliance Certificate furnished to



--------------------------------------------------------------------------------





Agent pursuant to this Agreement as of the end of each fiscal quarter and shall
be based upon the Leverage Ratio as of such date.
Any change in the Applicable Margin or Applicable Fee Rate shall take effect on
the first Business Day of the month following the date of delivery to Agent of
the applicable financial statements and Compliance Certificate, and the
Applicable Margin and Applicable Fee Rate, as so determined, shall remain in
effect until the earlier of:
a.    the first Business Day of the month following the delivery to Agent of a
subsequent financial statement and Compliance Certificate indicating a Leverage
Ratio requiring a change in the Applicable Margin or Applicable Fee Rate, or
b.    the day upon which the Company fails to deliver to Agent the applicable
financial statements and Compliance Certificate within the time provided under
this Agreement. Upon any failure of the Company to deliver to Agent the
applicable financial statements and Compliance Certificate within the time
required by this Agreement, the Applicable Margin and Applicable Fee Rate shall
be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table, which shall remain in effect until five Business Days following
the date of delivery to Agent of financial statements and Compliance Certificate
reflecting a Leverage Ratio for which a lower Applicable Margin and Applicable
Fee Rate would be applicable.
Notwithstanding the foregoing, the Revolving Loan Margin shall be 1.25% and the
Revolving Loan Commitment Fee Rate shall be 0.15% from the Seventh Amendment
Effective Date until the earlier of (a) the first Business Day of the month
following the delivery to Agent of a financial statement and Compliance
Certificate indicating a Leverage Ratio requiring a change in the Applicable
Margin or Applicable Fee Rate, or (b) the day upon which the Company fails to
deliver to Agent the applicable financial statements and Compliance Certificate
within the time provided under this Agreement.
If, as a result of any restatement of or other adjustment to the financial
statements of the Company and its Subsidiaries or for any other reason, the
Agent determines that the calculation of the Leverage Ratio by the Company as of
the last day of any fiscal quarter was inaccurate and a correct calculation of
the Leverage Ratio would have resulted in a higher Applicable Margin and
Applicable Fee Rate, the Applicable Margin and Applicable Fee Rate shall be
retroactively adjusted to the rate that would have been applicable if the
Leverage Ratio had been correctly calculated. Promptly upon demand by the Agent,
the Revolving Loan Borrower shall pay to the Agent for the account of the
Lenders the additional interest and fees that would have been payable based upon
the correct calculation of the Leverage Ratio. Nothing set forth herein shall
limit the Required Lenders’ right to increase the interest rate upon the
occurrence of an Event of Default.
“Used Vehicle Floorplan Commitment Fee Rate” means a percentage rate per annum
equal to .15%.
“Used Vehicle Floorplan Margin” means a percentage rate per annum equal to
1.50%.

